UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Australia (4.4%) BHP Billiton PLC 209,172 $4,541,487 Challenger, Ltd. 823,374 4,483,453 Origin Energy, Ltd. 262,194 2,247,100 Telstra Corp., Ltd. 706,834 3,392,157 Belgium (1.7%) Anheuser-Busch InBev NV 47,433 5,802,268 Brazil (0.1%) FabFurnish GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 Global Fashion Holding SA (acquired 8/2/13, cost $394,947) (Private) (F) (RES) (NON) 9,323 208,249 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (F) (RES) (NON) 2 2 Canada (0.9%) Intact Financial Corp. 39,600 2,983,405 China (3.5%) Alibaba Group Holding, Ltd. ADR (NON) (S) 30,076 2,503,526 China Mobile, Ltd. 200,000 2,606,992 China Resources Power Holdings Co., Ltd. 1,410,000 3,538,426 Lenovo Group, Ltd. 2,068,000 3,012,196 France (13.7%) Air Liquide SA 25,018 3,218,066 Airbus Group NV 64,278 4,176,814 Alcatel-Lucent (NON) 796,939 3,015,951 BNP Paribas SA 86,645 5,269,562 Gaztransport Et Technigaz SA 43,582 2,571,762 Natixis SA 477,179 3,563,383 Numericable-SFR (NON) 87,096 4,749,591 Sanofi 72,661 7,149,920 Total SA 129,611 6,448,320 Veolia Environnement SA 292,125 5,529,977 Germany (5.1%) Henkel AG & Co. KGaA (Preference) 44,664 5,260,484 Siemens AG 47,387 5,130,335 TUI AG 259,765 4,568,031 Zalando SE (NON) 86,559 2,164,933 India (1.9%) Axis Bank, Ltd. 257,231 2,299,824 Bharti Infratel, Ltd. 405,773 2,499,622 Tata Motors, Ltd. 184,191 1,607,242 Ireland (2.7%) Bank of Ireland (NON) 7,351,966 2,788,624 Kerry Group PLC Class A 52,437 3,521,940 Smurfit Kappa Group PLC 102,597 2,879,050 Italy (3.4%) Luxottica Group SpA 60,684 3,852,698 Telecom Italia SpA RSP 4,483,465 4,216,491 Unione di Banche Italiane ScpA 428,103 3,341,953 Japan (20.6%) Astellas Pharma, Inc. 265,000 4,342,456 Daikin Industries, Ltd. 42,600 2,853,214 Japan Airlines Co., Ltd. (UR) 110,200 3,434,830 Japan Tobacco, Inc. 209,100 6,606,705 KDDI Corp. 133,200 3,017,796 LIXIL Group Corp. 111,500 2,644,987 Mitsubishi Corp. 209,100 4,215,314 Murata Manufacturing Co., Ltd. 18,600 2,562,519 NSK, Ltd. 218,000 3,189,695 Panasonic Corp. 368,300 4,835,595 Sumco Corp. (S) 140,500 2,362,895 Sumitomo Mitsui Financial Group, Inc. 172,600 6,613,906 Tokyo Gas Co., Ltd. 1,009,000 6,354,620 Toshiba Corp. 479,000 2,010,882 Toyota Motor Corp. 152,400 10,636,234 Yamaha Motor Co., Ltd. 124,700 3,011,361 Netherlands (4.2%) Akzo Nobel NV 44,961 3,403,768 ING Groep NV GDR (NON) 359,914 5,278,993 Unilever NV ADR 123,256 5,156,270 New Zealand (1.3%) Spark New Zealand, Ltd. 1,981,106 4,398,300 Norway (1.3%) DNB ASA 265,981 4,281,137 Singapore (1.8%) Ezion Holdings, Ltd. (S) 2,720,640 2,128,017 United Overseas Bank, Ltd. 240,000 4,017,772 South Korea (1.9%) Coway Co., Ltd. 30,975 2,548,699 Samsung Electronics Co., Ltd. 2,864 3,712,610 Spain (3.8%) Acerinox SA 157,559 2,643,343 Atresmedia Corporacion de Medios de Comunicacion SA (S) 150,847 2,278,677 Banco Bilbao Vizcaya Argentaria SA (Rights) (NON) 175,129 25,233 Banco Bilbao Vizcaya Argentaria SA 175,129 1,767,382 Grifols SA ADR 71,471 2,344,964 International Consolidated Airlines Group SA (NON) 398,170 3,559,429 Sweden (2.8%) Assa Abloy AB Class B 74,372 4,432,663 Com Hem Holding AB (NON) 393,167 3,190,201 Intrum Justita AB 64,029 1,798,720 Taiwan (0.7%) Taiwan Semiconductor Manufacturing Co., Ltd. ADR (S) 96,249 2,259,927 United Arab Emirates (0.7%) Dubai Islamic Bank PJSC (NON) 1,411,416 2,379,807 United Kingdom (20.2%) Associated British Foods PLC 97,131 4,057,956 AstraZeneca PLC 116,902 8,014,815 BAE Systems PLC 314,362 2,437,269 Compass Group PLC 237,484 4,124,583 Fiat Chrysler Automobiles NV (NON) 167,284 2,719,812 Genel Energy PLC (NON) 229,971 1,604,110 Kingfisher PLC 630,107 3,555,791 Liberty Global PLC Ser. C (NON) 41,400 2,062,134 Metro Bank PLC (acquired 1/15/14, cost $998,323) (Private) (F) (RES) (NON) 46,900 987,915 Persimmon PLC 179,549 4,427,109 Prudential PLC 240,137 5,945,842 Regus PLC 938,050 3,027,551 Shire PLC 46,237 3,676,782 St James's Place PLC 206,971 2,863,850 Telecity Group PLC (S) 212,950 2,762,658 Thomas Cook Group PLC (NON) 1,655,763 3,566,318 TSB Banking Group PLC (NON) 513,229 2,546,004 Vodafone Group PLC 1,404,364 4,589,520 WPP PLC 201,146 4,561,670 United States (1.8%) Google, Inc. Class C (NON) 5,488 3,007,424 Tyco International PLC 71,598 3,083,012 Total common stocks (cost $295,133,232) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 2.125%, December 31, 2021 (i) $131,000 $135,352 0.625%, August 31, 2017 (i) 63,000 62,912 Total U.S. treasury Obligations (cost $198,264) SHORT-TERM INVESTMENTS (4.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 8,964,803 $8,964,803 Putnam Short Term Investment Fund 0.09% (AFF) Shares 2,050,199 2,050,199 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 490,000 490,000 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, April 16, 2015 (SEGSF) $550,000 549,994 U.S. Treasury Bills with an effective yield of 0.01%, April 30, 2015 100,000 99,999 U.S. Treasury Bills with an effective yield of 0.03%, April 9, 2015 (SEGSF) 250,000 249,998 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 (SEGSF) 300,000 299,997 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 (SEGSF) 750,000 749,987 U.S. Treasury Bills with an effective yield of 0.01%, May 7, 2015 50,000 49,999 Total short-term investments (cost $13,504,975) TOTAL INVESTMENTS Total investments (cost $308,836,471) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $156,690,070) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 6/17/15 $11,665,109 $12,184,059 $518,950 Barclays Bank PLC Canadian Dollar Buy 4/15/15 2,973,219 3,149,755 (176,536) Euro Buy 6/17/15 870,887 906,208 (35,321) Hong Kong Dollar Sell 5/20/15 88,231 88,214 (17) Japanese Yen Sell 5/20/15 1,943,581 1,982,341 38,760 Swiss Franc Buy 6/17/15 3,558,824 3,616,709 (57,885) Citibank, N.A. Australian Dollar Sell 4/15/15 1,135,506 1,159,794 24,288 Danish Krone Buy 6/17/15 5,210,281 5,446,977 (236,696) Japanese Yen Buy 5/20/15 566,820 658,677 (91,857) Credit Suisse International Australian Dollar Sell 4/15/15 1,532,172 1,670,937 138,765 Euro Buy 6/17/15 8,767,856 9,157,565 (389,709) Japanese Yen Buy 5/20/15 2,805,298 2,862,559 (57,261) New Zealand Dollar Sell 4/15/15 1,997,973 2,090,439 92,466 Norwegian Krone Sell 6/17/15 1,046,236 1,093,197 46,961 Swedish Krona Buy 6/17/15 1,171,892 1,209,426 (37,534) Swiss Franc Buy 6/17/15 4,706,666 4,787,363 (80,697) Deutsche Bank AG Australian Dollar Sell 4/15/15 6,911,593 7,283,908 372,315 British Pound Buy 6/17/15 5,314,042 5,594,653 (280,611) Euro Sell 6/17/15 5,797,626 6,055,989 258,363 New Zealand Dollar Sell 4/15/15 2,313,659 2,362,272 48,613 HSBC Bank USA, National Association Australian Dollar Sell 4/15/15 911,601 960,695 49,094 British Pound Sell 6/17/15 899,808 931,037 31,229 Euro Sell 6/17/15 3,431,237 3,582,864 151,627 JPMorgan Chase Bank N.A. Canadian Dollar Buy 4/15/15 771,507 827,915 (56,408) Euro Sell 6/17/15 3,102,946 3,241,449 138,503 Japanese Yen Buy 5/20/15 4,293,747 4,382,200 (88,453) Norwegian Krone Sell 6/17/15 846,442 884,338 37,896 Singapore Dollar Sell 5/20/15 1,360,367 1,403,302 42,935 South Korean Won Sell 5/20/15 6,244,319 6,371,263 126,944 Swiss Franc Buy 6/17/15 4,237,516 4,308,216 (70,700) State Street Bank and Trust Co. British Pound Sell 6/17/15 867,487 884,726 17,239 Euro Sell 6/17/15 5,309,387 5,544,453 235,066 Israeli Shekel Buy 4/15/15 1,821,734 1,834,135 (12,401) Japanese Yen Sell 5/20/15 3,841,634 3,920,018 78,384 Swiss Franc Buy 6/17/15 3,207,246 3,215,482 (8,236) UBS AG Australian Dollar Buy 4/15/15 1,955,399 2,061,064 (105,665) British Pound Sell 6/17/15 5,489,141 5,744,740 255,599 Euro Buy 6/17/15 3,885,248 4,040,027 (154,779) Swiss Franc Buy 6/17/15 8,193,234 8,333,228 (139,994) WestPac Banking Corp. Australian Dollar Buy 4/15/15 6,141,854 6,474,682 (332,828) Euro Sell 6/17/15 8,327,085 8,697,226 370,141 Japanese Yen Sell 5/20/15 5,572,131 5,685,968 113,837 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $334,229,467. (b) The aggregate identified cost on a tax basis is $308,936,437, resulting in gross unrealized appreciation and depreciation of $48,520,860 and $14,689,167, respectively, or net unrealized appreciation of $33,831,693. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,196,176, or 0.4% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $203,323 $27,308,194 $25,461,318 $1,062 $2,050,199 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,964,803, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $8,539,701. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 38,500 shares owned by the fund were not formally entered on the company's shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights. At the close of the reporting period, the fund maintained liquid assets totaling $767,518 to cover certain derivative contracts and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Consumer discretionary 19.6% Financials 18.4 Industrials 13.8 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $967,112 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $621,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $14,664,197 $— Belgium — 5,802,268 — Brazil — — 208,261 Canada 2,983,405 — — China 2,503,526 9,157,614 — France — 45,693,346 — Germany — 17,123,783 — India — 6,406,688 — Ireland — 9,189,614 — Italy — 11,411,142 — Japan — 68,693,009 — Netherlands — 13,839,031 — New Zealand — 4,398,300 — Norway — 4,281,137 — Singapore — 6,145,789 — South Korea — 6,261,309 — Spain 2,344,964 10,274,064 — Sweden — 9,421,584 — Taiwan 2,259,927 — — United Arab Emirates — 2,379,807 — United Kingdom 2,062,134 64,481,640 987,915 United States 6,090,436 — — Total common stocks U.S. treasury obligations — 198,264 — Short-term investments 2,540,199 10,964,777 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $774,387 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$3,187,975	$2,413,588 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$194,800,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $518,950 $38,760 $24,288 $278,192 $679,291 $231,950 $346,278 $330,689 $255,599 $483,978 $3,187,975 Total Assets $518,950 $38,760 $24,288 $278,192 $679,291 $231,950 $346,278 $330,689 $255,599 $483,978 $3,187,975 Liabilities: Forward currency contracts# — 269,759 328,553 565,201 280,611 — 215,561 20,637 400,438 332,828 2,413,588 Total Liabilities $— $269,759 $328,553 $565,201 $280,611 $— $215,561 $20,637 $400,438 $332,828 $2,413,588 Total Financial and Derivative Net Assets $518,950 $(230,999) $(304,265) $(287,009) $398,680 $231,950 $130,717 $310,052 $(144,839) $151,150 $774,387 Total collateral received (pledged)##† $320,000 $(161,000) $(250,000) $(210,000) $100,000 $198,264 $70,000 $— $— $— Net amount $198,950 $(69,999) $(54,265) $(77,009) $298,680 $33,686 $60,717 $310,052 $(144,839) $151,150 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
